UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 05-7755



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


JERRY L. FRIERSON,

                                              Defendant - Appellant.


Appeal from the United States District Court for the District of
South Carolina, at Columbia.   Cameron McGowan Currie, District
Judge. (CR-03-631)


Submitted:   March 20, 2006                 Decided:   April 4, 2006


Before WILKINSON and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Jerry L. Frierson, Appellant Pro Se. Leesa Washington, OFFICE OF
THE UNITED STATES ATTORNEY, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Jerry L. Frierson appeals the district court’s order

denying   his    “Motion   to   Correct   Plain   Error”   in   his   criminal

judgment.       We have reviewed the record and find no reversible

error.    Accordingly, we affirm on the reasoning of the district

court.    See United States v. Frierson, No. CR-03-631 (D.S.C. filed

Oct. 21, 2005; entered Oct. 24, 2005).             We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                      AFFIRMED




                                    - 2 -